[J-75-2016]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN RE: NOMINATION PETITION OF             :   No. 37 MAP 2016
JOSEPH VODVARKA AS A CANDIDATE            :
OF THE DEMOCRATIC PARTY FOR THE           :   Appeal from the Order of the
UNITED STATES SENATE IN THE               :   Commonwealth Court at No. 126 MD
PRIMARY ELECTION OF APRIL 26, 2016        :   2016 dated March 30, 2016.
                                          :
                                          :   SUBMITTED: April 11, 2016
APPEAL OF: JOSEPH VODVARKA                :



                                     ORDER


PER CURIAM                                               DECIDED: April 19, 2016
      AND NOW, this 19th day of April, 2016, the March 30, 2016 order of the

Commonwealth Court granting Joseph A. Sestak’s Petition to Set Aside the Nomination

Petition of Joseph Vodvarka is REVERSED and the matter is REMANDED.            The

Commonwealth Court shall direct the Secretary of the Commonwealth to reinstate the

name of Joseph Vodvarka on the ballot for the April 26, 2016, Democratic Primary

election for United States Senate.

      Opinion to follow.